DALLAS, Circuit Judge.
This suit was brought for alleged infringement of letters patent of the United States No. 306,9S0, dated October 21, 1884, granted to Edward Weston, for “process of making incandescents.” The claim is as follows:
“The improvement in the art of making carbon conductors for incandescent lamps, which consists in first forming a carbon core or base, and then building up said core with carbon'obtained and deposited upon the same by and during the operation of electrically heating said core while surrounded by or saturated with a carbonaceous substance, substantially as hereinbefore set forth.”
The assignments of error raise no material and substantial question which was not fully investigated, and rightly decided, by the court below. The learned judge of that court deemed it necessary to consider only:
“First, the prior letters patent of the United States, No. 211,262, for the same invention, dated January 7, 1879, granted to William E. Sawyer and Albon Man, upon an application filed October 15, 1878, [the application for the Weston patent, in suit, was filed on May 27, 1SS1;] and, second, the alleged public use of the invention by Sawyer & Man, and those acting under them, for more than two years before Weston’s application for á patent.”
The evidence bearing upon these matters is reviewed and properly dealt with in the opinion of the circuit court, and the conclusions there reached are that the proofs, as a whole, do not satisfactorily show that Weston’s alleged invention preceded that of Sawyer & Man, and that the defense of two years’ prior public use of the invention before the application for the patent in suit was impregnably established. Ko purpose would be subserved by again discussing this evidence. It is enough to say that our own examination of this record has entirely convinced us that the ac*693tion of the circuit court in dismissing the Mil was based upon a true apprehension of the facts, and a correct conception of the law.
The decree of the circuit court is affirmed, with costs.